Name: Commission Regulation (EEC) No 1947/89 of 30 June 1989 extending Regulations (EEC) No 316/86, (EEC) No 3561/86 and (EEC) No 3886/87 fixing, in respect of 1985, 1986 and 1987 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 89 Official Journal of the European Communities No L 187/91 COMMISSION REGULATION (EEC) No 1947/89 of 30 June 1989 extending Regulations (EEC) No 316/86, (EEC) No 3561/86 and (EEC) No 3886/87 fixing, in respect of 1985, 1986 and 1987 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 727/70 of the Council of 21 April 1970 on the common organization of * the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1251 /89 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1985, 1986 and 1987 crops by Commission Regulations (EEC) No 316/86 (3), (EEC) No 3561 /86 (4) and (EEC) No 3886/87 (*) respectively, as last amended by Regulation (EEC) No 3664/88 (6) ; Whereas the final date for granting those refunds was set at 30 June 1989 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1985, 1986 and 1987 harvests, in order to enable those exports to be carried out ; Article 1 1 . In Article 2 of Regulation (EEC) No 316/86 '30 June 1989' is hereby replaced by '31 December 1989'. 2. In Article 2 of Regulation (EEC) No 3561 /86 '30 June 1989' is hereby replaced by '31 December 1989', 3. In Article 2 of Regulation (EEC) No 3886/87 '30 June 1989' is hereby replaced by '31 December 1989'. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 16. (3) OJ No L 39, 14. 2. 1986, p. 17. (4) OJ No L 327, 22. 11 . 1986, p. 23. 0 OJ No L 365, 24. 12. 1987, p. 35. (6) OJ No L 318, 25. 11 . 1988, p. 18 .